Case 5:18-cv-01983-LCB Document 91-30 Filed 10/14/20 Page 1 of 3            FILED
                                                                   2020 Oct-28 AM 10:21
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                   EXHIBIT DD
                  Case 5:18-cv-01983-LCB Document 91-30 Filed 10/14/20 Page 2 of 3




                From:                   peach. Clifford L Jr
                To:                     "Iblust(HSPLEGAL.COM"
                Cc:                     Chandler. Christopher C; Ouirk. Sherry Anrt
                Subject:                License Transfer Discussion
                Date:                   Friday, November 9, 2018 8:33:54 AM
                Attachments:            181108b Summary of NRC License Transfer issues.docx
                                       jmaae001.pnq
                                       imaae002.pnq
                                       jmaae003.onq
                                       ímaae004.pnq
                                       jmaae005.onq
                                       imaae006.pnq
                                       jmaoe007,pnq
                                       imaae008.onq


               Larry,
               As promised,       attached are several bullets relating to our recent discussion.
               Cliff Beach
               Senior Counsel
               Tennessee Valley Authority


               865-632-4146 (w)
               865-250-9086 (m)
               clbeach@tva.gov




                      i®Í   al   81   I®I   ;
                                                OC

                NOTICE: This electronic message transmission contains information that may he TVA SENSITIVE, TVA
                RESTRICTED, or TVA CONFIDENTIAL. Any misuse or unauthorized disclosure can result in both civil
               and criminal penalties. If you are not the intended recipient, be aware that any disclosure, copying,
               distribution: or use of the content of this information is prohibited. If you have received this communication
               in error, please notify me immediately by email and delete the original message.




                                                                                                                        EXHIBIT

                                                                                                                            t7
                                                                                                                       Johnson


Confidential                                                                                                              TVABLN00002643
               Case 5:18-cv-01983-LCB Document 91-30 Filed 10/14/20 Page 3 of 3




                                     NRC License Transfer Requirements
                 10 CFR   §   50.80 governs transfer of NRC licenses (including construction permits).

                 No license may be transferred unless the NRC gives its written consent (§ 50.80(a)).

                 The applicant for a license transfer (i.e., the transferee) must include in its application all
                 of the identity, technical and financial qualification information that would be required
                 for an initial license (§ 50.80(b)(i)).

                 Because the construction permits expressly reference TVA ownership of the site (CPPR-
                 122 and -123, Section 2), acquisition of the site by another entity would result in a
                 failure to comply with one or more tenus of the permits.

                 Our research has not found a transfer of any type of license in which the ownership
                 interest to be transferred has preceded the required NRC regulatory approval.

                 The standard for license transfer approval under § 50.80 is not dependent upon the type
                 of license whose transfer is sought
                      o The distinction among license types relates, only to-the type of infonnation that
                         must be included in the transfer application

                 We have found no distinction in license transfers regarding a plant's status under the
                 NRC's Policy Statement on Deferred Plants (52 Fed. Reg. 38,077 (October 14, 1987)).
                    o In applying the policy statement to COL applications; the NRC staff has indicated
                       that transfer of ownership of "terminated plants" will be evaluated in accordance
                        with applicable license transfer regulations.




Confidential                                                                                                TVABLN00002644
